         Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 1 of 14




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

PERFORMANCE CHEMICAL COMPANY,                         §
                                                      §
               Plaintiff,                             §
                                                      §
                               v.                     §       Civil Action No. 6:21-cv-00222-ADA
                                                      §
TRUE CHEMICAL SOLUTIONS, LLC,                         §
                                                      §
               Defendant.                             §

        PERFORMANCE CHEMICAL COMPANY’S SECOND SUPPLEMENTAL
                      DEPOSITION DESIGNATIONS

       Pursuant to the Tenth Amended Scheduling Order (ECF No. 143) Plaintiff Performance

Chemical Company (“PCC”) hereby submits the supplemental deposition designations attached hereto

for use at trial. PCC reserves the right to amend these designations and reserves the right to use any

deposition testimony at trial for cross-examination and impeachment purposes. PCC has not

provided deposition designations of witnesses that either party has indicated will be called live at

trial; however, to the extent any such witness will not be called live at trial for any reason, PCC

reserves the right to designate deposition testimony for such witness.
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 2 of 14




                                                                                     PCC’S OBJECTIONS
                                                                       TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                        TO TRUE CHEM’S
   DEPONENT NAME                                                        COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                             COUNTER-
                                                                      DESIGNATIONS
                                                                                       DESIGNATIONS
  Kelly Gabriel        03/04/2020
                                                    C               4:19-24;
                                     5:19-6:1                       6:2-12;
                                                                    6:20-24
                                     7:6-7:19
                                     7:22-8:6       8:2-3; R
                                     14:15-15:13    C; 14:8-25; A   14:9-14
                                     16:5-16:17     R
                                     17:2-17:4      R
                                     18:3-18:7
                                     18:19-19:1     C               18:8-18
                                     19:8-19:11
                                     21:22-21:25
                                     22:1-22:19     C               22:20-23:7
                                     23:8-23:25
                                     24:2-24:21     24:20-21; R
                                     28:15-32:22    32:14-21; R
                                     33:18-33:25    R; C            34:1-2
                                     34:23-35:12    R
                                     36:7-36:23     R; P
                                     39:16-39:19    R
                                     41:20-42:7
PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                                  2
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 3 of 14


                                                                                        PCC’S OBJECTIONS
                                                                          TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                           TO TRUE CHEM’S
   DEPONENT NAME                                                           COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                                COUNTER-
                                                                         DESIGNATIONS
                                                                                          DESIGNATIONS
                                     42:19-42:25
                                     43:7-44:10     C                  44:11-45:4
                                                    Priv; F; Confuse
                                     47:11-47:19
                                                    Issues
                                     48:20-49:4
                                                    50:23-51:13; C; 50:10-17;
                                     50:18-53:4     R               53:5-19;
                                                                    54:1-7
                                     53:19-53:25
                                     56:18-57:3     R
  David Fehr           07/22/2020
                                     4:23-4:24      No Oath            5:11-6:10
                                                    C                  7:13-10:22;
                                                                       11:3-14:5;
                                                                       15:2-15;
                                     14:6-15:1                         15:19-16:5;
                                                                       16:20-17:15;
                                                                       9:9-20:4
                                     23:16-24:15    C                  20:21-21:2
                                     24:20-28:6     C                  28:7-12
                                     31:23-32:22    C                  32:23-25
                                                    C                  33:21-24;
                                     33:1-33:16                        34:1-4
                                                    C                  34:9-10;
                                     34:6-34:8                         34:12

PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                                     3
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 4 of 14


                                                                                  PCC’S OBJECTIONS
                                                                    TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                     TO TRUE CHEM’S
   DEPONENT NAME                                                     COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                          COUNTER-
                                                                   DESIGNATIONS
                                                                                    DESIGNATIONS
                                     34:19-34:23    C            34:24-35:17
                                     35:18-37:3
                                     37:22-38:20    H
                                     39:10-39:23    H; C         39:24-40:5
                                     40:6-40:18     H
                                     40:20-41:20
                                     41:24-42:1     H
                                     42:4-42:22     H; C         42:23-43:7
                                     44:21-44:23
                                     44:25-45:20
                                     45:23-48:15
                                     48:17-49:1
                                     50:18-51:7     C            51:8-18
                                     51:19-52:6     C            52:11-14
                                     53:8-53:25     C            54:1-7;
                                                                 54:15-55:7
                                     55:21-57:1     C            57:2-4
                                     57:5-57:6      C            57:7-19
                                     57:20-59:1     C            59:2-7;
                                                                 60:4-20
                                     60:24-61:6
                                     61:19-64:10    C
                                     66:20-67:10

PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                               4
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 5 of 14


                                                                                   PCC’S OBJECTIONS
                                                                     TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                      TO TRUE CHEM’S
   DEPONENT NAME                                                      COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                           COUNTER-
                                                                    DESIGNATIONS
                                                                                     DESIGNATIONS
                                     67:16-70:22
                                     67:2-68:3
                                     70:18-70:22
                                     70:24-70:25
                                     71:4-71:14      C
                                     72:15-73:13     Com
                                     73:19-75:4
                                     75:6-76:5
                                     76:24-81:14
                                     84:3-84:14      C
                                     85:14-87:5      C            87:7-90:11
                                     91:17-92:10
                                     94:17-96:17     96:9-17; A
                                     97:17-97:21     C            97:6-16;
                                                                  97:22
                                     101:19-102:10   C            102:11-17

  Dustin Poole         04/01/2020
                                     5:1-5:3         C            6:19-21;
                                                                  10:12-21
                                     12:6-12:8       C            11:19-12:5;
                                                                  12:9-12:17
                                     14:23-15:14     C            13:19-14:22


PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                                5
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 6 of 14


                                                                                     PCC’S OBJECTIONS
                                                                       TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                        TO TRUE CHEM’S
   DEPONENT NAME                                                        COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                             COUNTER-
                                                                      DESIGNATIONS
                                                                                       DESIGNATIONS
                                     15:18-17.25    16:17-22; Com

                                     18:1-20:5      18:19-21; P,
                                                    Com
                                     21:14-22:14    22:4-8; A
                                     42:13-42:19    42:13-19; Com
                                     42:21-43:3
                                     44:19-44:24
                                     48:7-49:12
                                     50:4-51:5      51:1-5; Com     207:15-208:3
                                     51:7           C               51:8-9
                                     51:10-51:25
                                     53:11-53:18    C               53:19
                                     53:21-53:25
                                     54:13-55:25
                                     56:3-56:22     C               56:23-59:22
                                     59:23-60:1     C               60:16-61:8
                                     61:9-61:13     C
                                     61:15-62:12
                                     62:18-63:21    C               63:22-64:16
                                     64:17-66:1
                                     66:13-67:4
                                     67:19-67:25    F, Am, Com

PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                                  6
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 7 of 14


                                                                                    PCC’S OBJECTIONS
                                                                      TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                       TO TRUE CHEM’S
   DEPONENT NAME                                                       COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                            COUNTER-
                                                                     DESIGNATIONS
                                                                                      DESIGNATIONS
                                     68:2
                                     68:4-68:25     F, Am, Com
                                     70:9-70:13     C              69:1-70:8;
                                                                   70:14-71:2
                                     71:19-72:14                   211:14
                                     72:22-73:11                   208:25-209:5
                                     74:11-75:10                   209:6-14
                                     75:19-76:10
                                     77:4-77:14
                                     77:18-78:2
                                     78:12-78:15    C              78:3-11
                                     79:1-81:5      79:1 Com, Am
                                                    79:20-24; R
                                                    80:18
                                                    hypothetical
                                     82:1-82:12     C              82:13-16
                                     83:7-83:10     C              83:1-6;
                                                                   83:11
                                     84:10-84:12    C
                                     84:14-84:22
                                     85:3-85:21     C, R           85:22-23;
                                                                   86:1-10
                                     86:11-90:12    R;
                                                    89:15-19; P

PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                                 7
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 8 of 14


                                                                                      PCC’S OBJECTIONS
                                                                        TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                         TO TRUE CHEM’S
   DEPONENT NAME                                                         COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                              COUNTER-
                                                                       DESIGNATIONS
                                                                                        DESIGNATIONS
                                     94:7-96:17
                                     96:21-98:19     C              98:20-22
                                     98:23-99:25
                                     100:6-101:25    R, C           212:14-213:16
                                     102:21-103:1    C
                                     103:14-105:20   C              105:21-106:11
                                     107:15-107:21   C              106:21-107:14
                                     109:9-111:3
                                     111:6-115:6
                                     115:15-116:19   R, C           116:20-117:2
                                     117:6-118:18    R
                                     128:6-129:23    129:17-21
                                                     Hypothetical
                                     130:1-130:11    130:1-8;        130:18-131:17
                                                     Hypothetical; C
                                     133:8-133:17    Hypothetical
                                     135:14-136:16
                                     137:8-137:11
                                     137:14-137:25
                                     138:2-140:2     C
                                     144:20-145:5    C, R
                                     149:6-150:20    C, A, R, P
                                     152:20-153:2    C, R
PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                                   8
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 9 of 14


                                                                                  PCC’S OBJECTIONS
                                                                    TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                     TO TRUE CHEM’S
   DEPONENT NAME                                                     COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                          COUNTER-
                                                                   DESIGNATIONS
                                                                                    DESIGNATIONS
                                     161:15-161:17
                                     162:5-163:12
                                     163:15-163:24
                                     170:2-170:11
                                     177:9-177:18
                                     179:10-179:25   C
                                     180:2-182:10
                                     186:14-187:8    R
                                     188:4-188:17    C           188:18-190.1;
                                                                 209:15-210:21
                                     199:9-200:22
                                     202:11-203:25   C
                                     214:6-215:2
  Jeffrey McMahon       09/23/2020
                                     5:1-5:2
                                     7:16-8:2
                                     8:8-8:10
                                     8:19-8:23
                                     8:25-9:3
                                     13:19-14:9
                                     15:10-15:13
                                     37:19-38:11


PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                               9
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 10 of 14


                                                                                PCC’S OBJECTIONS
                                                                  TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                   TO TRUE CHEM’S
   DEPONENT NAME                                                   COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                        COUNTER-
                                                                 DESIGNATIONS
                                                                                  DESIGNATIONS
                                     50:8-50:23
                                     52:22-53:16
                                     53:19- 54:5
                                     146:21-146:25
                                     157:1-157:11
                                     157:15-157:19
                                     160:25-161:18
                                     161:20-162:4
                                     164:2-164:6
                                     167:21-168:2
  Benjamin Walter      03/19/2021
                                     4:11-13
                                     5:13-18
                                     6:7-16
                                     7:3-8:9
                                     8:14-10:13
                                     10:22-11:12
                                     13:16-14:2
                                     14:12-14
                                     14:17-19
                                     15:3-8
                                     15:13-14

PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                             10
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 11 of 14


                                                                                PCC’S OBJECTIONS
                                                                  TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                   TO TRUE CHEM’S
   DEPONENT NAME                                                   COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                        COUNTER-
                                                                 DESIGNATIONS
                                                                                  DESIGNATIONS
                                     15:24-16:1
                                     16:20-17:12
                                     17:20-17:25
                                     18:1-19:10
                                     19:24-20:6
                                     20:18-21:16
                                     21:21-23:2
                                     23:4-12
                                     23:15-19
                                     23:21-25
                                     24:6-13
                                     24:22-25:6
                                     26:4-27:2
                                     29:3-5
                                     29:9-12
                                     29:19-21
                                     30:1-18
                                     32:4-8
                                     38:20-40:11
                                     40:17-18
                                     40:21-42:19
                                     43:11-18

PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                             11
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 12 of 14


                                                                                PCC’S OBJECTIONS
                                                                  TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                   TO TRUE CHEM’S
   DEPONENT NAME                                                   COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                        COUNTER-
                                                                 DESIGNATIONS
                                                                                  DESIGNATIONS
                                     44:22-46:10
                                     47:9-50:12
                                     50:14-51:8
                                     51:24-52:11
                                     52:23-54:24
                                     55:1-57:24
                                     63:19-67:1
                                     68:4-69:12
                                     69:15-70:10
                                     76:1-4
                                     79:2-5
                                     79:22-25
                                     81:15-82:9
  Joshua Bittler       03/22/2021
                                     6:4-7
                                     6:23-7:2
                                     7:14-8:6
                                     12:5-23
                                     13:13-15:21
                                     16:1-4
                                     22:9-22
                                     25:1-26:19

PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                             12
                            Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 13 of 14


                                                                                PCC’S OBJECTIONS
                                                                  TRUE CHEM’S
                        DATE OF      PCC’S INITIAL TRUE CHEM’S                   TO TRUE CHEM’S
   DEPONENT NAME                                                   COUNTER-                        COURT RULING
                         DEPO        DESIGNATIONS OBJECTIONS                        COUNTER-
                                                                 DESIGNATIONS
                                                                                  DESIGNATIONS
                                     36:2-37:10
                                     37:17-38:8
                                     41:10-21
                                     41:25-43:18
                                     44:13-16
                                     45:10-48:25
                                     55:7-21
                                     56:9-57:20
                                     60:4-63:10
                                     65:24-66:24
                                     69:4-25
                                     71:2-72:9
                                     75:4-17
                                     77:2-78:3
                                     78:6-79:2




PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                                             13
        Case 6:21-cv-00222-ADA Document 318 Filed 03/25/21 Page 14 of 14




Dated: March 25, 2021                               Respectfully Submitted,

                                                    /s/ Daniel Scardino
                                                    Daniel Scardino
                                                    Texas State Bar No. 24033165
                                                    SCARDINO LLP
                                                    501 Congress Avenue, Suite 150
                                                    Austin, TX 78701
                                                    Tel.: (512) 443-1667
                                                    Fax: (512) 487-7606
                                                    daniel@scardinollp.com

                                                    Steve McConnico
                                                    Texas Bar No. 13450300
                                                    Paige Arnette Amstutz
                                                    Texas State Bar No. 00796136
                                                    Robyn Hargrove
                                                    Texas State Bar No. 24031859
                                                    SCOTT, DOUGLASS & MCCONNICO, LLP
                                                    303 Colorado Street, Suite 2400
                                                    Austin, TX 78701
                                                    Telephone: (512) 495-6300
                                                    Facsimile: (512) 495-6399
                                                    smcconnico@scottdoug.com
                                                    pamstutz@scottdoug.com
                                                    rhargrove@scottdoug.com

                                                    Attorneys for Plaintiff
                                                    Performance Chemical Company

                                 CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify that,
on March 25, 2021, all counsel of record who have appeared in this case are being served with a
copy of the foregoing via the Court’s CM/ECF system.

                                                     /s/ Daniel Scardino
                                                     Daniel Scardino




PCC’S SECOND SUPPLEMENTAL DEPOSITION DESIGNATIONS                                               10
